                                                                             1/9/2019
                  IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                                BUTTE DIVISION

 MICHAEL DiFRANCESCO and
 ASHLEY DAVIS, on behalf of
 himself and others similarly situated,          No. CV 17-66-BU-SEH

                           Plaintiff,
                                                 MEMORANDUM AND
 vs.                                             ORDER

 TIM FOX, in his official capacity as
 Attorney General of Montana; SARAH
 GARCIA, in her official capacity as
 Administrator of the Motor Vehicle
 Division; and MICHELE
 SNOWBERGER, in her official
 capacity as Bureau Chief of the Driver
 Services Bureau,

                          Defendants.

       A status conference and hearing on Plaintiffs Motion to Certify Class was

held on October 16, 2018 .1 The Court determined at the hearing to defer address of



       'Doc.18.

                                          -1-
the class certification pending supplementation of the record. An Amended

Complaint2 and an Amended Motion to Certify Class were filed. 3 An additional

hearing was held on January 8, 2019. The issue is ripe for resolution.

                                        Background

      Plaintiffs claim that the Montana Motor Vehicle Division ("MVD") is

"running a wealth-based driver's license suspension scheme that traps some of the

state's poorest residents in a cycle ofpoverty." 4 The Complaint asserts, inter alia,

that: (1) the MVD automatically and unlawfully suspends the driver's license of

people who owe court-ordered fines, costs, and restitution even if they simply

cannot afford to pay; (2) the suspensions remain imposed until the fine is paid or

waived; and (3) payment ofa $100.00 reinstatement fee before the license can be

reinstated is required unless the fee is waived. 5

          The Amended Complaint pleads, under 42 U.S.C. § 1983, that the Montana

statutory framework violates: (1) Plaintiffs' right of Equal Protection and Due

Process by discriminating based on wealth; (2) Due Process by infringing on



      2
          Doc. 42.
      3
          Doc. 43.
      4
          Doc. 42 at 2.
      5
          See Doc. 42 at 7. See also MONT. CODE ANN.§§ 61-5-214(1) and 61-5-218 (2018).

                                             -2-
Plaintiffs' right to intrastate travel; (3) Equal Protection by discriminating based

on wealth without a legitimate state purpose; (4) Equal Protection by employing

"extraordinary collection" practices; and (5) procedural Due Process by not

providing an ability-to-pay hearing prior to suspending driver's licenses. 6

          Plaintiffs seek: ( 1) a declaratory judgment that the state's practice of

suspending licenses in accordance with Montana law is illegal and

unconstitutional; (2) a preliminary and permanent injunction against Defendants'

continued enforcement of the challenged statutes; (3) an injunction reinstating

Plaintiffs' drivers licenses; and (4) attorneys' fees and costs. 7

                                            Discussion

      Plaintiffs have moved for certification of the following class:

                All individuals whose Montana driver's licenses are, or
                will be, suspended for nonpayment of a fine, cost, or
                restitution under Mont. Code Ann.§ 61-5-214(1)(b) and
                who were, or will be, unable to afford to pay the fine,
                cost, or restitution at the time of suspension. 8

      In the alternative, Plaintiffs seek certification of two

subclasses, defined as:



      6
          See Doc. 42 at 34-36.
      7
          See Doc. 42 at 37.
      8
          Doc. 43 at 2.

                                      -3-
                   (1)    Current Class Members, who will be members of
                   the class as of the date of certification: All individuals
                   whose Montana driver's licenses are currently suspended
                   for nonpayment of a fine, cost, or restitution under Mont.
                   Code Ann. § 61-5-214(l)(b) and who were unable to
                   afford to pay the fine, cost, or restitution at the time of
                   suspension; and

                  (2) Future Class Members, who will be added to the
                  class when their claims become ripe: All individuals
                  whose Montana driver's licenses will be suspended for
                  nonpayment of a fine, cost, or restitution under Mont.
                  Code Ann.§ 61-5-214(l)(b) and who are unable to
                  afford to pay the fine, cost, or restitution at the time of
                  suspension. 9

           Class action certification is governed by Fed. R. Civ. P. 23, under which

courts are vested with broad discretion in determining whether to certify a
                     10
proposed class. The inquiry must be performed "rigorous[ly]" to enable the Court

to be fully satisfied the case meets all of the certification prerequisites 11 and to

facilitate the principal purpose of allowing a class action to be maintained to

"advance 'the efficiency and economy oflitigation."' 12

       Rule 23(a) first requires the plaintiff show that "(l) the class is so numerous


       9
            Doc. 43 at 2.
       10
            See Barber v. Hawai'i, 42 F.3d I 185, 1197 (9th Cir. 1994).
       11
            Gen. Tel. Co. o_{Southwest v. Falcon, 457 U.S. 147, 161 (1982).
       12
            Falcon, 457 U.S. at 148 (quoting Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 553
(1974)).

                                                 -4-
that joinder of [parties] is impracticable; (2) ... questions of law or fact [are]

common to the class; (3) the claims ... are typical of the claims ... of the class;

and (4) the [plaintiff would] fairly and adequately protect the interests of the

class. 13 Rule 23(a) also requires that the case fall within one of the categories

identified in Rule 23(6 ). 14

       In this case, plaintiffs seek certification of a declaratory and injunctive class

under 23(6)(2) on grounds "the party opposing the class has acted or refused to act

on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole." 15

Case law also recognizes that in exercising discretion to certify a class action,

courts may take into account considerations not expressly dealt with in Rule 23. 16

One non-rule factor commonly considered is whether, in the first instance, class

certification in certain cases is necessary. 17 In James v. Ball, the 9th Circuit



       13
            Fed R. Civ. P. 23(a).
       14
            See Fed. R. Civ. P. 23(b).
       15
            Doc. 44 at 25.
       16
          See CHARLES ALAN WRIGHT, ET AL., FEDERAL PRACTICE AND PROCEDURE § 1785.2
(3d ed. 2005) (citing authority).
       17
         See James v. Ball, 613 F.2d 180, 186 (9th Cir. 1979) rev'd on other ground~, 451 U.S.
355 (1981 ). See also CHARLES ALAN WRIGHT, ET AL. supra note 16 ("the need requirement now
seems well-accepted as an appropriate consideration when certifying a Rule 23(b)(2) action.")

                                              -5-
 addressed an analogous issue in an action challenging the constitutionality of an

 Arizona statute that denied the right of.non-landowners to vote in certain

 elections. 18 Denial of certification was held to be appropriate and within the

 "sound discretion of the district court." 19 The court held that "the [injunctive and

declaratory] relief sought will, as a practical matter, produce the same result as

formal class-wide relief. " 20

           Here, as in James, all potential class members in this case would benefit

from an injunction issued on behalf of the individually named plaintiffs. 21 Any

judgment implicating the constitutionality of Montana's driver's license

revocation or reinstatement statutes would be binding on all Defendants and to the

benefit of all potential class members. 22

       No useful need or purpose is served by certification of Plaintiffs' proposed



        18
               James, 613 F.2d at 182.
        19
               James, 613 F.2d at 186.
           0
       ' James, 613 F.2d at 186 (citing Craji v. Memphis Light Gas & Water Div., 534 F.2d
684, 686 (6th Cir. 1976)). See also.
       21
          See, e.g., Snake River Farmers' Ass 'n, Inc. v. US. Dept. of Labor, 1991 WL 539566
(D. Idaho 1991); Arnett v. Strayhorn, 515 F. Supp. 2d 690, 698 (W.D. Tex. 2006), aff'd per
curiam, 508 F.3d 1134 (5th Cir. 2007), cert. denied, 553 U.S. 1005 (2008); Mills v. District of
Columbia, 266 F.R.D. 20 (D.D.C. 2010).
       22
          Plaintiffs' counsel acknowledged at the January 9, 2019, hearing that the injunctive
relief sought would, if granted, apply to all class members.

                                               -6-
class. The costs and complexities associated with maintaining a class action

outweigh the benefits class certification is intended to provide. Class certification

is inappropriate and unnecessary.

      ORDERED:

      Plaintiffs' Amended Motion for Class Certification is DENIED.

      DATED this    _i_tfray of January, 2019.


                                              ~Mf:d'"""'l
                                              United States District Judge




                                        -7-
